On Rehearing.
Provosty, J.
Ordinarily, when oral argument is heard on application for a Tehearing, the court, in passing upon the application, proceeds to make final disposition of the cause. This having been done in -the present instance, plaintiff complained that the Case had been decided without affording him -a hearing; 'and, as the complaint was technically well founded, the court set aside the judgment, and fixed the case for a hearing, and for a third time heard oral argument.
Plaintiff also complained that a majority o-f the court had not concurred in the judgment; the complaint was unfounded; three members-of the court had concurred in the decree rejecting plaintiffs demand,, and three had concurred in the decree rejecting the reconventional. demand.
One member of the court has been of the opinion from the beginning that this contract evidences the sale of a mere hopei. Two( other-members of the court reached early the conclusion that the contract *667evidenced the sale of future crops. The two other members of the court, as the .court is at present constituted, would not -have hesitated to give to the clause of assumption of 'all risks the broad latitude its letter calls for, if the crop of only the first year had been involved; (but to give it this latitude in connection with the crop of the second year seemed to make the purchaser assume risks which, in all probability, had never enered his contemplation, and this seemed repugnant to the spirit in which contracts are usually interpreted. However, had the choice lain between, on the one hand, relieving the purchaser from the risks which he had certainly assumed in connection with the crop of the first year; ¡and, on the other hand, charging him with the risks which probably he had not thought of assuming in connection with the crop of the second year, these two members of the court would not have hesitated to enforce, as to both crops, the clause of assumption of all risks. It is impossible to read the decision handed down on the rehearing without being impressed with the fact that nothing but the strong repugnance on the part of these two members of -the court to saddle the purchaser with a risk which in all probability had not been contemplated .by the parties, kept them from adopting the view that the contract evidenced the sale of a mere hope. Further consideration of the matter has convinced them, that the sale was of the mere hope of the crops.
The question of the distinction between the sale of a future crop, as contradistinguished from the sale of the meira hope of such crop, is treated more or less copiously by all the French writers on the civil law; and it may be well to insert here some extracts from their boo¡ks, taken from the places referred to in the opinion handed down on the rehearing.
Pothier says: “II ne peut, a la vérité, y avoir de eontrat de vente sans qu’il y ait une chose vendue; mais il suffit que la chose vendue doive exister, quoiqu’elle n’existe pas encore. Par example, tous les jours nous vendons avant la récolte le vin que nous recueillerons; cette vente est valable, quoique la chose vendue n’existe pas encore; mais elle d'épend de la condition de sa future existence; et si la chose vient á ne pas exister, et si Fon ne recuille pas de vin, il n’y aura point de vente.
“Une simple esperance peut méme étre l’objet d’un eontrat de vente; *668c’est pourquoi si uu pécheur vend á quelqu’un son coup de filet pour un certain prix, c’est un vnai contrat de vente, quand memo il arriverait qu’il ne prit aucun poisson; car l’espéranee de poisson qui pounraient etre pris est un étre moral qui est appreciable et peut faire l’objet d’un contrat.”
Pothier, Oontr&t de Yente, Sec. 5.
Duranton says: “It n’est pas necessaire, au surplus, que la chose que 1’on vend existe au moment méme de la vente; il suffit qu’elle puisse exister, comme des fruits á naitre, le product espéré d’un coup de'filet ou d’une opération commerciale.
“Quant á la vente d’un coup de filet, comme ce n’est que l’espérance de ce qui serai piris de poisson qui est l’objet' de la vente, il est clair que quiand bien méme il n’y aurait rieu de pris, la vente ne devrait pas moins recevoir tout son efEet; le prix convenu ne devrait pas moins étre payé ©n entier. Et si le pécheur ne voulait pas jeter son filet, ou livrer ce qn’il a pris; il y aurait lieu contre lui á Faction ex empto, pour obtenir les dommages — intéréts.
“Mais si j’aehetais d’un pécheur, á tant la livre, le poisson qu’il prendra dans sa journóe, il n’y aurait pas de vente, s’il ne prenait rien. La vente serait eonditionelle comme dans le cas de l’artiele 1585. Du reste, il serait obligé d’exécuter le marché, et, s’il ne voulait pas pécher, j’aurais action contre lui pour obtenir mes dommages intéréts.
“Dans le cas de vente des fruits que paroduira tel fonds en telle année, il importe de destinguer si les parties ®nt entendu faire un contrat entierement aléatoire, traiter de spe fructuum ndsciturorum, ouíbien si ellos ont voulu seulement traiter 'd’une récolte a venir, en ne faisant consister l’cvlea que sur le pins on le moins de fruits. Si c’est comme simple esperance que les fruits á naitre ont été vendus, il y a vente, et le prix doit etre payé, quand bien méme il ne naitrait rien, on presque rien, ou que la récolte serait entierement detruite par la gréle ou «¡ubre accident.
“Mais si c’est comme récolte a faire sur tel fonds en telle année que les fruits á naitre ont été vendus, il n’y a pas de vente, faute d’objet, s’il ne nait rien ou presque rien, ou si, par quelque <a.utre' cause; il n’y a point ou presque point de fruits (car dans l’ordre moral, presque rien ®t rien sont la méme chose).”
*669Duranton, Du Contrat de Vente, Secs, 169, 171, 172. (Italics^ are ours).
Troplong says:
“On peut vendre, non seulement les ehoses qu’on possede actuellement, mais encore celles qu’en peut avoir pas la suite.
“En effet, les ehoses futures sont du ressort de la vente. Le juriseonsulte Pomponius en donne pour exemple la vente des fruits qui naitront d’une terre, et celle du droit d’un animal. Nous ajouterons, ia vente de produits qui seront fabriques dans une manufacture. IJne telle vente est eonditionelle. Elle ne se realise qu’autant que les fruits viennent á naitre, et alors elle produit un effet rétroactif au jour du contrat, comme nous l’enseigne le meme Pomponius. Mais si l’iannée est entiérement sterile, il n’y a pas de vente.
“On peut meme fruiter par achat et vente d’une esperance, d’une chance ineertaine, comme un coup de filet. Ecoutons encore Pomponius: 'Aliquande tomen sine re (physica scilicet, dit Pothier en rappelant ce texte), venditio intelligitur, vehdi quum quasi alea emitur. Quod fit qumm coptus piscium vel avium vel missilium errdtur. Emptio enim contrahitur etiamsi nihil incident, quia spei emptio est."
“C’est vente de ce genre que celle par laquelle on vend a. quelqu’un le droit de percevoir les fruits de tel immeuble, et il ne faut pas la confondre avec la vente des fruits qui naitront, dont noius avons parlé au préeédent. “Multum interest/ dit Eavre, 'an fructus quis vendat qui ex eo fuñido nosoentur, an vero perceptionem fructwum ex eo fundo. Priore casu quasi conditionalis venditio est, quae non nisi notis fructibus perfecitur; ideoque si nutli fructus, eo anne, ex illo fundo provenerint, nihil venditori debetur. Posteriora vero, pura emptio est, et alea potius quam certa aliqua res empta intelligitur.’
“En effet, le droit de percevoir les fruits contient une chance implicite et nécessaire, que le propriétaire fait passer au vendeur. Ce droit est subordonné aux intempéries des saisons; il varié dans son étendue, suivant que l’année est plus ou moins heureuse; quelquefois mime il se trouve réduit á rien. C’est done une incertitude qui a fait l’objet du contrat, et l’acquéreur droit en courir les hasards; mais il est autrement quand l’acheteur a voulu aeheter eonditionellement une chose future, et son intention n’est pas dbuteuse lorsque, comme dans le cas *670dont nous .parlous, il s’est servi ¿’expression conditionelles; les fruits qui naitromt.”
Troplong, De la Vente, Sec. 204.
Raiudry-Lacantinerie says:
“La premiere regle résulte de l’airt. 1130, aux termes duquel ’les dioses futures peuvent etre l’objet d’une obligation. On peut done vendre une chose future, e’est-a-dire une chose n’existant pas actuellement, mais dont l’existence est possible dans l’avenir. Ainsi je puis vendre en tout ou en partie la récolte de vin ou de blé que je ferai l’année prochaine dans xna propriété. Il est vrai que je puis ne réeolter ni vin ni blé, la bréle ou tout autre accident peut détraire la récolte; mais il est possible que j’aie une récolte, et cela suffit pour que ki vente que j’en fais ne soit pas sans objet. II en serait autrement si, au moment de la vente, la récolte vendue était déjá détruite; alors ce serait la seeonde régle qui deviendrait applicable. La vente d’une chose future est le plus souvent un contrat aleatoixe; Valeo peut d’ailleurs augmenter ou diminuer suivant les clauses convenues. Ainsi je puis vendre ma récolte moyennant un prix ferme qui me sera payé quoi qu’il arrive; je puis la vendre á raison de tant le tonneau de vin ou de tant l’heotolitre ;de blé. Dans le premier1 cas, l’acheteur devra le prix convenu, memé si la récolte est mulle; dams le second gas, il ne-paiera que les quantités recoltées, mais il les paiera au prix convenu ¿’advance, sans qu’il ait á teñir compte du cours du vin ou du blé au moment de la récolte; il y aura encore alea, mais moindre.”
Baudry-Lacamtinerie, Oontrat de Vente, See. 97.
Laurent says:
“La vente des choses futures est aléatoire quand les parties ont entendu vendre et aeheter une chance; telle est la vente d’une récolte quand, dans la pensée des parties contractantes, c’est une esperance qui fait l’objet de la convention; qu’il y ait des fruits ou qu’il n’y en ait point, l’aeheteur devra payer le prix, car le prix représente la chance, il ne représente pas les fruits. Quand les fruits futurs sont l’objet du contriat, il n’y aura pas de vente s’il n’y a .point de fruits. Cela est élementaire.”
Laurent, De la Vente, See. 99. (Italics are ours).
Delsol says:
“De la vente des choses Futures.
*671“Les choses futures et qui n’ont pas ¿’existence actuelle peuveut-ellea etre vendues? L’affirmative-n’est pas douteuse; seulement il s’agira d’interpréter Vintention des parties, pour savoir si des a present elles se sont ou non definitivement liées. Ont-elles entendu ne faire le eontrat que si la chose se réalisait? Alors la vente sera subordonnée ¡ai cette realisation qui eonstituera une véritable condition suspensive. Ont-elles au eontraire entendu contractor á tout événement? Alors la vente sera valable, loirs méme que la chose n’existerait jamais, car vente n’a pas eu pour objet la chose elle-méme, mais la chance que cette chose existát.
“Un example montrera l’exaetitude de cette distinction. Le pro¡prietaire d’une vigne vend la récolte de l’an prochain á raison de tel prix par tonneau de vin récolté. II est bien evident que, dans ce cas, les parties ont eu en vue la récolte elle-méme, et, que si cette récolte n’existe pas, la vente es.t nulle faute ¿fob jet. Mais si elles sont con-venues que la vente de la récolte a lieu pour tel prix et a forfait, alors lai vente a pour objet, non plus la récolte, mais la chance de la récolte, qui peut avoir, selon les eirconstances une valeur trés-supérieure ou tres -inférieure au prix stipulé et cette vente est valable lors méme que la récolte serait tout-á-fait-nulle. L’importanee du prix sera l’élément principal qu’on devra consulter pour savoir si les parties ont voulu faire un contrat commutatif ou un contrat purement aléatoire.”
Delsol, De la Yente, See. 422. (Italics are ours).
Baudry-Lacantinerie, again, says: “Ainsi je puis vendfe la récolte que mon vignoble produira l’année prochaine, et je puis faire cette vente á taut la mesure, par example, á 2000 fr. le tonneau, ou pour un prix ferine, exemple; toute la trécolte pour 50,000 fr.
“Dans co dernier cas, 1’iacheteur devra-a-t-il payer son prix, si la récolte est nulle ou a peú prés, par exemple si la gelée l’a détruite ou l’a réduite á des proportions si exigués qu’il ne vaut pas la peine de vendanger, parce que les frais absorberaient et au déla le produit? Tout dépend de la nature de la convention faite entre les parties. Si c’est seulement le chance d’une récolte qui a fait l’objet du eontnait, alors c’est une simple espérance qui á été vendue; l’acheteur devra payer son prix, quoi qu’il arrive, méme si la récolte est nulle. H y a viainte aléatoire,' et la prix autra naturellement été fixé en conséquence. Quand, 'au eontraire, les parties out traité en vue d’une récolte future> *672et non- du simple espoir d’une récolte, la vente sera non avenue faute d’objet e’il n’y a pas de récolte ou s’il y a une récolte á peu prés nulle; car, en . droit,.presque trien équivant á rien. Dans ce dernier cas, il y a vente conditionelle.”
Des Obligations, Sec. 247. (Italics are .ours).
Mourlon, Yol. 3, p. 193, says:
“La vente peut avoir pour objet des dioses futures; par example, la récolte de tel vignoble. (Ait. 1138.) II importe alors de savoir ce qui a été vendu. Est-ce la chance de la récolte — ou la récolte. Dans le premier cas, la vente est complement aléaitoire. L’aoheteur doit son prix tout entier, méme en l’iaibsence de toute récolte. Dans le second, elle est en quelque sorte. commutative et aléatoire. Si le vignoble dionne une récolte, l’acheteur doit son prix tout entier, quoique la récolte soit peu ahondante; sous ce rapport, la vente est aléatoire, canil peut y avoir une récolte trés-abondante ou une trés-miauvaise récolte, Mais si la récolte manque absolument, ou méme si le vignoble n’a produit que quelque bouteilles de vin (car en droit, presque rien est considéró comme rien), l’acheteur ne doit pas son prix, puisqu’il l’a promis en éehange d’une récolte que le vendeur ne peut pas lui livrer. Sous ce rapport, la vente est commutative.
“Mais á quel signe reconnaitra-t-on si c’est la chance dfe la récolte ou la récolte qui été vendiie? Leas circonstances éeladreront le juge. II faut surtout comparer le prix á la valeur ordinaire des récoltes que produit le vignoble. S’il est égal ou á peu-prés égal, ou suppose qu’il a été promis en éehange de la récolte. S’il lui est tres-inférieur, on suppose qu’il a été accepté comme équivalent de la chance de la récolte.”
From these quotations it is very evident that the question of what formed the subject of the sale, the future crop or the hope thereof, is one of what was the intentions of the parties, that is, of the interpretation of -the contract. Contracts must he interpreted from the terms of the writings evidencing them and from the circumstances surrounding them. In contracts of the nature of the one here in question the main circumstance would he the comparison between the value of the crop if it materialized and the price fixed in the contract. Of the benefit of this circumstance the court is deprived in the present instance, as was fully explained in the opinion handed down on the *673(rehearing. The other notable .circumstances iare pointed out in the same opinion; they are, on the one part, first, that the purchaser had been in the habit of buying (orange crops in advance ion ®> speculation; and that not unfrequently these crops had perished! entirely from cold weather, which in that locality hung ever as a Damocles sword over the head of the orange grower; and, second, that the purchaser paid the large sum of $4000 cash, without a word of stipulation for its return on any contingency; and they are, on the other .part, that never before, within the memory of the oldest inhabitant, had the trees been killed outright, or so injured as not to produce a drop the second year following; and that the purchaser stipulated that the vendor should furnish the teams, and carts and drivers for moving the two crops.
First, as to the terms, of the contract. It is undeniable that the wotrding of tthe contract is .peculiar, and that a strong inference ¿rises of its having been so made advisedly. In describing the crops the vendor might have said simply, the two orange crops of the years 1899 and 1900 on my place, or the two orange crops that the trees on my place will produce in the years 1899 and 1900. Instead of this, he industriously explains what is meant by the two crops sold; after saying that he has sold two drops of oranges on his place, he goes on and adds the videlicet; “i. e.:
“First. All oranges that my trees may produce in the year 1899.
“Second. All oranges that my trees may produce in the year 1900.”
This specification must unquestionably be held to control the more general terms made use of previously; they were inserted in the contract for that very purpose. Mow, why, if simply the future crops were in contemplation, the simple future form of the verb should not have been used; why should the conditional future, or potential, form of the verb, have been used, 'as if mere potential crops, olr; in other words, the hope of crops, had been in contemplation.
In the above extracts the simple future is invariably used in describing the future crops. Thus, Potheir, “la récolte de vin que nous receuillerons,” “the wine crop that we shall gather”; thus Duranton, “vente des fruits que produira tel fonds,” sale of the crops that such a tract of land shall produce; .thus Troplong, “vente des fruits qui naitront,” “sale of the fruit that will be produced”; thus *674Baudry-Lacantinerie, “la récoite que je ferai l’annee prochaine dans ma propriété,” “the' crop I shall make next year on my -property”; thus Delsol, “la récoite de Pan prochain,” “the crop of next year”; thus Baudry-Lacantinerie, again, “la récoite que mon vignoble prodhira liannée prochaine,” “the crop my vineyard shall produce next .year”; thus Mourlon, “la récoite de tel vignoble,” “the crop of such a vineyard”; thus Pardessus, “tout ce que produina, le champs,” “all that the field shall produce.”
In all these cases the form of expression is such as to give rise to' the inference that the parties had in mind a crop that would come into' -existence; whereas, the form “all oranges that my trees may produce,” raises no such inference, but ion the contrary, from the fact that the ¡simple form is made to give place to this peculiar one, gives rise to an inference, and an inference at that of considerable strength, that the parties made use of the potential mood instead of the simple indicative advisedly, in order to describe crops not simply future, but also merely potential.
Delsol, in the extract above, says that the sale must be held to have ¡been of a mere hope, where the parties have contracted “a tout évenément.” The literal translation of this would be, “-at (all events;” a freer and more idiomatic translation would be, “subject to -all contingencies,” or, “on the assumption of -all contingencies,” or, again, “.the purchaser taking all chances,” or “assuming all risks.” This last translation would make this authority fit exactly the case in hand.
Baudry-Lacantinerie, in the extract above, says that the sale must he held to have been of the mere hope where the parties ha-ve contracted “moyennant un pxix ferme qui me sena payé quoiqu’il arrive”; amglice” “in consideration of a lump price to be paid me no matter what happens.” In the case in hand the price was of that character, .and the purchaser “assumed all risks ” which may be said- to be fully the equivalent of “no matter what happens.” This authority, again, would seem to fit the case.
The purchaser knowing full.well that the crop might never materialize paid cash and unconditionally $4000, -and bound himself to pay at a fixed date and likewise unconditionally the balance of the price; and he assumed all risks. On further consideration, the court is satisfied that this assumption of’ all risks meant that the purchaser *675.assumed the risk of the crops never materializing; and that, therefore, the sale was merely of the hope of the crops.
At the time this contract was entered into the defendant had the .hope or chance that his orange trees would produce crops of oranges in 1899 and 1900. His chance in that regard he conveyed to the purchaser. In consideration of the price paid land to be paid, the ■purchaser stepped into his shoes. Erom that moment he had no further chance in connection with the crop and no further risk; and from the same moment the purchaser had ¡all the chance ¡and all the risk.
In addition to the extract from Diotionnaire du Digeste, ou Substance des Pandectes Justiniennes, par M. Thevenot-Dessaules, quoted in the opinion on ¡rehearing, going to show that the fisherman who ¡sells the cast of his net warrants that the net shall be cast, ¡or that the conditions essential to the casting of the net shall continue until the -time comes for the casting, plaintiff’s counsel quote the following:—
“Ainsi dans un cas opposé á celui que nous avons prévu No. 238, lorsqu’un pécheur a vendu un coup de filet, si la-peche n’a pas lieu par force majeure, il sera libére; mais celui qui lui .avait promis un prix ne lui payera rein.” Pardessus, Cours de Droit Commercial, 305.
This goes very far toward convincing the court that it was in error -in holding that such a warranty does not accompany the sale in the ■case ¡of the fisherman; but granting that the court wias in error in that respect, this would not be to say that in the present case the vendor warranted the continued existence of the trees. The case can be •easily distinguished from that of the sale of the cast of a net. In the latter case the hope is based ¡on a condition of things to exist in the future, and the contract presupposes that the condition will exist; the ¡sale is not of the hope that the net will be cast, but of the hope of the result of the casting. In the former case the hope is based on the .actual existing condition of things; the seller says to ¡the purchaser, ¡such as my hope or chance is ¡at the present time I sell it to you. If in the case of the fisherman a similar contract were made, that is, if the risk were made to include not only the result of the casting but also the eventuality of the net’s being cast, then the case would be different, .and the contract would have to be enforced as made; ¡and the fisherman *676would be liberated from warranty, saving, of course, as to his own acts.
Plaintiff quotes from Euzier-Herman, Code Annoté, 4th Vol. See. 5,, as follows:
“In case of a thing future and uncertain, the formation of the contract is subordinated to the realization of the thing sold, in such a manner that the non-realization of the thing renders the contract radically null for the want of an object; and it is the same when a penal clause has been added. Such a clause, far from validating the contract of sale, and furnishing it an object, .participates itself in the nullity in which the contract itself is stricken.”
What is here said is true only of the sale of a thing to come hereafter into existence, such as future crops; but it is not true of the sale-of a presently existing thing, such as a hope. The annotation is taken from the decision of the court of Lyon in the case of Rodet vs. Laehapelle, 18th of May, 1854, reported 'among the decisions of the year 1855. It was the sale of some shares of the stock of a mining-company thereafter to be organized, the organization of which fell through. Part of the price had been paid cash, and a penal clause inserted to provide for the contingency of the parties not complying-with their contract. The suit was for the return of the price and also for the recovery of the penalty. The defendant wias willing to restore the price, but not to pay the penalty. The court held that the contract of sale was null for want of an object, iand that the penal clause was also null because it was- an accessory obligation partaking-of the nullity of the principal obligation. The case would have been different, said the court, if the sale had been of a hope, or if the vendor in addition to binding himself to sell the shares had1 warranted that the company would be organized. The decision itself and the -annotation of the reporter of it, fully distinguish the cause from that of the sale of a hope.
As attempted to be shown in the opinion handed down on rehearing” the parties clearly contemplated that the crop might prove a total failure; ithey had proven so before, not unfrequently; it is safe, therefore, to say that by assuming all risks the purchaser 'assumed this-risk of total failure. From this it would follow that the clause obligating the vendor to furnish teams, carts 'and drivers to move the-*677■crops is not inconsistent with, the view that within the contemplation of the parties, and within the meaning of the contract, the crops might prove total failures and there be no crops to move. This clause, therefore, is not inconsistent with the theory of the sale’s having been merely of the hope of the crops.
It is therefore ordered, adjudged and decreed, that the plaintiff’s suit be dismissed at his cost, and that he be condemned to pay to the defendant the sum of four thousand dollars, with legal interest thereon from the first day of December, 1900, and that the plaintiff pay the costs of this appeal.
Justices Breaux and Blanchard dissent, adhering to their original views.